Citation Nr: 1453575	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 24, 2005 for the award of a 30 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969.  He died on January [redacted], 2014.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2009, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

A May 2011 Board decision denied the Veteran's claim for an effective date earlier than August 24, 2005 for the award of a 30 percent rating for PTSD.  The Veteran appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, pursuant to a December 2012 Joint Motion for an Order Partially Vacating and Remanding the Board Decision, the Court issued an Order that vacated the portion of the Board's decision that denied an effective date earlier than August 24, 2005 for the award of a 30 percent rating for PTSD and remanded the claim to the Board for further proceedings.

In September 2013, the Board again denied the Veteran's claim for an effective date earlier than August 24, 2005 for the award of a 30 percent rating for PTSD.  The Veteran again appealed the September 2013 Board decision to the Court, but died in January 2014 prior to the promulgation of a decision by the Court.  On January 28, 2014, the appellant filed a motion with the Court to be substituted as the claimant before the Court.  On February 14, 2014, the Court granted the appellant's motion, and she was substituted as the appellant before the Court.  In May 2014, pursuant to a May 2014 Joint Motion for Remand, the Court issued an Order that vacated the portion of the Board's decision that denied an effective date earlier than August 24, 2005 for the award of a 30 percent rating for PTSD and remanded the claim to the Board for further proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in August 2014, the appellant submitted additional evidence/argument in support of her claim in the form of a lay statement.  She specifically indicated that she wished to have her case remanded back to the RO for review of the additional evidence that she was submitting in her appeal.  She also indicated that she understood that choosing this option might significantly delay the Board's review of her appeal.  Therefore, the Board must remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  

Accordingly, the case is REMANDED for the following action:

The RO should review the record, to include consideration of the August 2014 lay statement from the appellant as requested by the appellant.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

